DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on October 16, 2020, after Final Rejection in the Final Office Action of July 31, 2020 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE on September 30, 2020, which has been entered.
Non-Final Office Action
This Office Action responds to Applicant’s “AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.116” (“Amendment”) filed on September 30, 2021 as the submission with the RCE. 
Status of Claims
Claims 1, 6, 8-11, 14-16, 20-21, 23-27, 29-33 have been currently amended, claims 2, 7, 13, 19, 22 & 28 have been presently cancelled, new claims 34-36 have been presently added, and claim 4 was previously presented. As a result, the 35 U.S.C. 112(a) rejection of claims 1-15 & 25-33 made in the FOA has been withdrawn as overcome. Thus, claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.

Claim Objections
Claims 14 & 36 are objected to due to minor informalities.
As to claim 14, the limitation “the transaction instruction instructs” should be “wherein the transaction instruction instructs”.
As to claim 36, the paragraph beginning “inserting…” should be indented consistently with the rest of the paragraphs in the claim beginning “determining…” and “in response to…”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically as to claim 14, a claim cannot depend from a cancelled claim, in this case claim 14 depending from cancelled claim 13. Appropriate clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for analyzing and reporting fraud in a transaction, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as receiving, from a customer, a transaction request for processing a transaction, the 
Analysis: In the instant case, claim 1 (a “method of analyzing fraud in a transaction”) is directed to a process. The limitations of “receiving, by a provider…from a customer…wherein the customer [represents] a financial institution…, a transaction request for processing the transaction, the transaction including a transaction information; determining, by the provider…a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generating…a unique token; generating…a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider…and the customer…; determining, by the provider…using information stored in a transaction [storage location], that the transaction information is incomplete transaction information; determining, by the provider…, a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer…; generating complete transaction information, comprising automatically inserting into the transaction information, by the provider…using information stored in the transaction [storage location], data from the transaction history that is not accessible by the customer…; determining, by the provider…, a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer…; generating, by the provider…, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer…; and the unique code; transmitting, by the provider…to the customer…, the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer…; and receiving, by the provider…from the customer…via the API, a transaction instruction generated based on the electronic message” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving, from a customer, a transaction request for processing a transaction, the transaction including transaction information; determining a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generating a unique token; generating a unique code for the transaction; determining that the transaction information is incomplete transaction information; determining a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer; generating complete transaction information, comprising automatically inserting into the transaction information data from the transaction history that is not accessible by the customer; determining a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer; generating an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer and the unique code; transmitting the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer; and receiving, from the customer via the API, a transaction instruction generated based on the electronic message, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and a provider computing system (which may be or include the implicit processor), interacting with a customer computing system, a transaction database, and an electronic portal (if hardware and accessible to the customer computing system), (as well as a transaction including transaction information, a transaction request, a global unique identifier, an interbank financial telecommunications framework, a unique token, a unique code for the transaction, a transaction identifier for the transaction, a linking relationship between the provider computing system and the customer computing system, incomplete transaction information, a transaction history, an originator of the transaction and a party different from the customer, complete transaction information, information stored in the transaction database, data from the transaction history that is not accessible by the customer computing system, a possible instance of fraud in the transaction, an electronic message decodable according to the interbank financial telecommunications framework comprising a fraud alert and the unique code, an application programming interface (API) association with the electronic portal accessible to the customer computing system, all merely abstract information, abstract static and/or programmable data, abstract software code and/or abstract executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the implicit processor and the provider computing system, interacting with the customer computing system, the transaction database, and the electronic portal to perform all the steps. A plain reading of FIG. 2 as well as its associated descriptions in paragraphs [0033]-[0056] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0033] (“The processor 244 is implemented as a general-purpose processor”); [0047] (“The processor 212 may be implemented as a general-purpose processor”); [0081] (“Each processor may be implemented as one or more general-purpose processors”); [0082] (“An exemplary system for implementing the overall system or portions of the arrangements might include…general purpose computing computers…. In this regard, machine-executable instructions comprise, for example, instructions and data which cause a general purpose computer…to perform a certain function or group of functions”). Hence, the additional elements in the claims of the implicit processor, the provider computing system, the customer computing system, the transaction database, and the electronic portal are all generic computing components suitably programmed to perform their respective functions, and are also recited at a high-level of generality, e.g., as generic processors, computing systems, databases, and electronic portals performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Furthermore, in addition to the implicit processor, the provider computing system, the customer computing system, the transaction database, and the electronic portal of independent claim 1 (components entirely shared by independent claim 25), independent claims 16 & 24 further contain the additional generic computing elements of: a network interface (claim 16), a network (claim 16), a memory (claim 16), a processing circuit (claim 16), a processor of the processing circuit of the provider computing system (claim 16), a processor of the provider computing system (claim 24), and a non-transitory processor-readable medium (claim 24).    
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor (claims 1 & 25), the provider computing system (claims 1, 16, 24 & 25), the customer computing system (claims 1, 16, 24 & 25), the transaction database (claims 1, 16, 24 & 25), the electronic portal (claims 1, 16, 24 & 25), the network interface (claim 16), the network (claim 16), the memory (claim 16), the processing circuit (claim 16), the processor of the processing circuit of the provider computing system (claim 16), the processor of the provider computing system (claim 24), and the non-transitory processor-readable medium (claim 24) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, and independent claims 16, 24 & 25 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 3-6, 8-12, 14-15, 17-18, 20-21, 23, 26-27 & 29-36, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 5, 11-12 & 14-15, the limitations of “The method of claim 1, further comprising: in response to determining that there is a possible instance of fraud in the transaction, stopping, by the provider computing system, the transaction for a predetermined time; determining, by the provider computing system, if a cancel transaction notification is received by the provider computing system from the customer computing system within the predetermined time; and in response to not receiving the cancel transaction notification within the predetermined time, processing, by the provider computing system, the transaction” (claim 5), “The method of claim 1, further comprising: updating, by the provider computing system from the complete transaction information, at least one of: a transaction history of the customer associated with the customer computing system; and the transaction history of the originator of the transaction” (claim 11), “The method of claim 1, further comprising: updating, by the provider computing system with the complete transaction information, at least one of an outgoing report and a dashboard” (claim 12), “The method of claim 13, the transaction instruction instructs the provider computing system to at least one of proceed with the transaction or stop the transaction” (claim 14) and “The method of claim 1, further comprising: transmitting, by the provider computing system to a fraud management department associated with provider computing system, the fraud alert” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., stopping/stop, determining, processing, updating, proceed, and transmitting steps) in a method of analyzing and reporting fraud in a transaction.
In claim 3, the limitations of “The method of claim 1, wherein the customer computing system is associated with a foreign financial institution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the customer computing system (and what type of institution it is associated with) in a method of analyzing and reporting fraud in a transaction.
In claims 4 & 17, the limitations of “The method of claim 1, wherein the complete transaction information comprises at least one of a name of the originator of the transaction, a name of the beneficiary of the transaction, a transaction origin location, a transaction destination location, a spelling of data included in the complete transaction information, one or more fraudulent accounts associated with the transaction, a time zone of the transaction, a contact information associated with transaction, an originator account number, or a beneficiary account number” (claim 4) and “The provider computing system of claim 16, wherein the complete transaction information comprises at least one of a name of the originator of the transaction, a name of the beneficiary of the transaction, a transaction origin location, a transaction destination location, a spelling of data included in the complete transaction information, one or more fraudulent accounts associated with the transaction, a time zone of the transaction, a contact information associated with transaction, an originator account number, or a beneficiary account number” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the complete transaction information (and what it comprises) in a method of analyzing and reporting fraud in a transaction.
In claims 6 & 9, the limitations of “The method of claim 1, wherein the fraud alert comprises an unusual activity report” (claim 6) and “The method of claim 1, wherein the fraud alert comprises at least one of a customer identifier code message, a freeform alert, or an inquiry” (claim 9), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the fraud alert (and what it comprises) in a method of analyzing and reporting fraud in a transaction.
In claim 8, the limitations of “The method of claim 1, wherein the unique code includes at least one of a customer identifier code or a transaction number”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the unique code (and what it includes) in a method of analyzing and reporting fraud in a transaction.
In claims 10 & 26, the limitations of “The method of claim 6, wherein the unusual activity report is non-editable” (claim 10) and “The method of claim 36, wherein the unusual activity report is non-editable” (claim 26), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the unusual activity report (and its status in terms of being editable) in a method of analyzing and reporting fraud in a transaction.
In claims 18, 20-21 & 23, the limitations of “The provider computing system of claim 16, wherein the processing circuit is further configured to: in response to determining the possible instance of fraud in the transaction, stop the transaction for a predetermined time; determine if a cancel transaction notification is received from the customer computing system within the predetermined time; and in response to not receiving the cancel transaction notification within the predetermined time, process the transaction” (claim 18), “The provider computing system of claim 16, wherein the processing circuit is further configured to: generate an unusual activity report; populate a blank field of the unusual activity report, based on the data from the transaction history not accessible by the customer computing system; and transmit to the customer computing system, the unusual activity report” (claim 20), “The provider computing system of claim 16, wherein the processing circuit is further configured to: update, from the complete transaction information, at least one of: a transaction history of the customer associated with the customer computing system; and the transaction history of the originator of the transaction” (claim 21) and “The provider computing system of claim 16, wherein the transaction instruction instructs the provider computing system to at least one of proceed with the transaction or cancel the transaction” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., stop, determine, process, generate, populate, transmit, update, proceed, and cancel steps) in a method of analyzing and reporting fraud in a transaction.
In claims 27 & 29-33, the limitations of “The method of claim 25, wherein the fraud alert is displayed at least on a personnel device of the customer” (claim 27), “The method of claim 27, further comprising: in response to determining the transaction is fraudulent, stopping, by the provider computing system, the transaction for a predetermined time; determining, by the provider computing system, if a cancel transaction notification is received by the provider computing system from the customer computing system within the predetermined time; and in response to not receiving the cancel transaction notification, processing, by the provider computing system, the transaction” (claim 29), “The method of claim 25, further comprising: updating, by the provider computing system from the transaction, at least one of: a transaction history of the customer; and the transaction history of the originator” (claim 30), “The method of claim 36, further comprising: updating, by the provider computing system from the unusual activity report, at least one of an outgoing report or a dashboard” (claim 31), “The method of claim 25, wherein the transaction instruction is at least one of: a cancel transaction instruction; a hold transaction instruction; and a proceed with transaction instruction” (claim 32) and “The method of claim 25, further comprising: transmitting, by the provider computing system to a fraud management department associated with the provider computing system, a fraud alert” (claim 33), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., stopping, determining, processing, and updating steps) in a method of analyzing and reporting fraud in a transaction.
As to claims 34-35, the limitations of “The method of claim 1, wherein the fraud alert is displayable on at least a personnel device of the customer” (claim 34) and “The method of claim 16, wherein the fraud alert is displayable on at least a personnel device of the customer” (claim 35), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the fraud alert (and how and where it is displayable) in a method of analyzing and reporting fraud in a transaction. 
As to claim 36, the limitations of “The method of claim 25, wherein the electronic message further includes an unusual activity report, the method further comprising: determining, by the provider computing system, that the unusual activity report includes missing fields; in response to determining that the unusual activity report includes missing fields, determining, by the provider computing system from the transaction history, information corresponding to the missing fields; and inserting, by the provider computing system from the transaction history, the portion of the transaction history into the unusual activity report so as to fill any missing fields of the unusual activity report”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the electronic message (as including an unusual activity report) and describes further steps performed (e.g., determining and inserting steps) in a method of analyzing and reporting fraud in a transaction. 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, U.S. Pat. 8,768,838 B1 (“Hoffman”) in view of Lewis, U.S. Pat. Pub. 2007/0043542 A1 (“Lewis”) and further in view of Campbell et al., U.S. Pat. Pub. 2002/0023033 A1 (“Campbell”).
As to claim 1, Hoffman teaches, suggests and discloses a “method of analyzing fraud in a transaction” (see, e.g., Hoffman, Col. 10:61-Col. 11:2 (“In an illustrative embodiment of the method of the invention, processing the financial transaction further comprises the rule-module nexus accessing a third-party computer, comprising any one of the following: verifying a user; detecting a rule-module nexus fraud; registering a user fraud; registering an account issuer fraud; registering a payee fraud”)), “the method comprising:” 
 “receiving, by a provider computing system from a customer computing system associated with a customer, wherein the customer is a financial institution and wherein the customer operates the customer computing system, a transaction request for processing the transaction, the transaction including transaction information”. See, e.g., Hoffman, Col. 7:42 (“provider computing systems”); Col. 106:48-57 (“In one embodiment, the Acquirer 28 (or Acquirer Processor 28 or Acquiring Bank 28) [customer computing system operated by customer] is a financial institution [customer] that accepts credit and or debit card payments [receiving a transaction request] for products or services on behalf of a merchant, thereby processing the transaction information [processing the transaction, the transaction including transaction information], coordinating and updating its accounts, and then relays the sales data directly to the Account Issuer 28, which actually authorizes the sale in accordance with the User's Financial Account 65 [also receiving a transaction request for processing the transaction]. The authorization then is submitted back to the Acquirer 28, which informs the merchant (or the payee) that the sale, or transaction, has been approved [processing the transaction].”).
“determining, by the provider computing system, a global unique identifier that identifies the customer according to an interbank financial telecommunications framework”. See, e.g., Hoffman, Col. 41:11-20 (“(ii) registering to the user within an online user account registry, a plurality of proprietary financial accounts, each account comprising an account identifier [global unique identifier], said account identifier further comprising any one of the following:…a code identifying an account issuer, as approved by the Society for Worldwide Interbank Financial Telecommunications (SWIFT Address or SWIFT Code) [global unique identifier that identifies the customer according to an interbank financial telecommunications framework e.g., SWIFT]”); Col. 42:51-60, Col. 46:13-21, Col. 48:18-26 global unique account identifier being a SWIFT Address/Code). 
“generating, by the provider computing system, a unique token”. See, e.g., Hoffman, Col. 46:10-43 (“(ii) registering to each user an online user account registry, remotely located from the user, comprising: (a) a thin-client user…account registry code…(i) verifying the first user…[with] verification data comprising…(b) a thin-client unique user code provided directly from a portable nexus access token and (c) a thin-client, non-biometric unique user code provided directly from a portable nexus access token [generating a unique token]”); Col. 47:53-57 (same).
“generating, by the provider computing system, a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider computing system and the customer computing system”. See, e.g., Hoffman, Col. 3:45-55, Col. 15:35-45, Col. 63:53-59 (“a proprietary financial account comprises…a financial account having a code identifying an account issuer, as approved by the Society for Worldwide Interbank Financial Telecommunications (SWIFT Address or SWIFT Code)”); Col. 46:10-43 (“(ii) registering to each user an online user account registry, remotely located from the user, comprising: (a) a thin-client user…account registry code, and (b) a plurality of proprietary financial accounts, each having a registry financial account identifier comprising…a code identifying an account issuer, as approved by the Society for Worldwide Interbank Financial Telecommunications (SWIFT Address or SWIFT Code)…(i) verifying the first user…[with] verification data comprising…(b) a thin-client unique user code provided directly from a portable nexus access token and (c) a thin-client, non-biometric unique user code provided directly from a portable nexus access token [generating a unique code for the transaction, the unique code comprising the global unique identifier, the unique token and a transaction identifier for the transaction]”); Col. 131:61, Col. 141:2 (“transaction identifier T” or “unique transaction identifier” assigned to unique transaction code/request [the unique code having a transaction identifier for the transaction]”); Col. 55:31-35 (“In turn, these RMN Platforms [provider computing systems] are linked to UIAs in Account Issuer’s merchant locations [customer computing system] through either the Merchant’s in-store dedicated link to the Network Operations Center (NOC), or dial-up connectivity to an Acquirer/Processor [wherein the unique code establishes a linking relationship between the provider computing system and the customer computing system]”); 
“determining, by the provider computing system using information stored in a transaction database,…transaction information”. See, e.g., Col. 4:63-65, Col. 16:55-57, Col. 35:26-28 (“accessing a third-party database…an account issuer database…a payee database [any of which can act as the transaction database]”); Col. 38:23-25 (above database accessing means); Col. 72:47-50 (“a Platform may include local or remote database(s) for storing, associating and retrieving information for accessing a User Account Registry, Rule Module Nexus, and/or Verification Platform [transaction database(s)]”); Col. 112:43-47 (the database 14 updates its registry 15 before the batched financial transaction authorization request is presented).
“determining, by the provider computing system, a transaction history between an originator of the transaction and a party different from the customer…”. See, e.g., Hoffman, Col. 60:11-15 (“As such, a display of these units may provide a User with:…a history of financial transactions involving a Financial Account of the User; a history of activity of a Financial Account of the User [transaction history between an originator of the transaction, e.g., user/merchant and a party different from the customer, e.g., merchant/user]”); Col. 147:2 (“the history of this transaction is displayed.”).
“determining, by the provider computing system, a possible instance of fraud in the transaction based on the transaction history…”. See, e.g., Hoffman, Col. 10:64-66 (“detecting a rule-module nexus fraud; registering a user fraud; registering an account issuer fraud; registering a payee fraud”).
“generating, by the provider computing system, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history…and the unique code”. See, e.g., See, e.g., Hoffman, Col. 10:64-66 (“detecting a rule-module nexus fraud; registering a user fraud; registering an account issuer fraud; registering a payee fraud; alerting of an emergency [fraud alert]”); Col. 23:1 (same); Col. 5:43-49 (“during the financial transaction processing, the emergency code [unique code], distinct from a personal verification code and not used in verifying the user, is provided by the user to the user interface apparatus for sending an alert [in the fraud alert] via the rule-module nexus of an emergency comprising any one of the following: the bid verification data being compromised; the nexus access token being compromised, and; the user being coerced [fraud alert]”); Col. 17:36-43 (same disclosure); Col. 90:61-Col. 91:5 (“In another embodiment of the invention, registration comprises a message being provided to a potential User of the RMN 14 [electronic message], said message may include, but not be limited to, any of the following: an electronic transmission (e.g., an email, an SMS text, an online advertisement, etc.); a printed mailer; an automated outbound voice message via telephone. Such a message may comprise: a response address for contacting the RMN 14 (physical mailing address; email address; phone number; etc.); a one-time, temporary Personal Verification Code 202, preferably unique to the message, wherein no other message has the same PVC 202) [unique code]; optionally an offer number or code.”) (message also has the fraud alert, see above).
“transmitting, by the provider computing system to the customer computing system, the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer computing system; and”. See, e.g., Hoffman, Col. 114:41-46 (“API integration occurs wherein there is a requirement for a defined set of Hypertext Transfer Protocol (“HTTP”) request messages, along with a definition of the structure of request messages”); Col. 117:19 (“the home banking website may provide a portal [electronic portal] through which the User shops on an e-commerce website, and/or a hyperlink to communicate directly with the RMN 14.”); Col. 134:67 (“web portal of an Account Issuer Platform 28”); Col. 159:67 (“customized Internet web portal”); Col. 162:12-13 (“User-customized Internet web sites or portals”).
“receiving, by the provider computing system from the customer computing system via the API, a transaction instruction generated based on the electronic message”. See, e.g., Hoffman, Col. 9:9-19 (“In an illustrative embodiment of the method of the invention, processing the financial transaction further comprises transmitting transaction data via the rule-module nexus, said transaction data comprising…[a] transaction settlement instruction”); Col. 21:9-19 (same disclosure).
However, although Hoffman discloses comparing transaction information to other information such as system user information (see, e.g., Hoffman, Col. 122:23-26, Col. 123:35-38), Hoffman does not specifically or expressly disclose “determining, by the provider computing system using information stored in a transaction database, that the transaction information is incomplete transaction information”, “wherein the transaction history is not accessible by the customer computing system”, “generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history that is not accessible by the customer computing system”, determining, by the provider computing system, a possible instance of fraud in the transaction based on the transaction history “and the complete transaction information including the data from the transaction history that is not accessible by the customer computing system”, and “a fraud alert comprising the data from the transaction history not accessible by the customer computing system”, as recited by claim 1.
Lewis partially cures this deficiency because Lewis teaches, suggests and discloses “determining, by the provider computing system using information stored in a transaction database, that the transaction information is incomplete transaction information” and “generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history”. See, e.g., Lewis, paras. [0014] (“The transaction gap module 110 determines if there is a gap (e.g., incomplete data 165) in the transaction data [determining, by the provider computing system using information stored in a transaction database, that the transaction information is incomplete transaction information].”); claim 1 (“receiving incomplete transaction data; determining a gap in the incomplete transaction data [determining, by the provider computing system using information stored in a transaction database, that the transaction information is incomplete transaction information]; and using an algorithm to generate data to fill in the gap and to generate complete transaction data, wherein the algorithm is selected from a group including a first algorithm and a second algorithm, wherein the first algorithm is automatically to: determine a dominant pattern in the transaction data; identify a region within the dominant pattern that corresponds to the gap in the transaction data; and adopt data associated with the corresponding region into the gap to minimize impact on the dominant pattern…and wherein the second algorithm includes a Moore-Penrose pseudo-inverse algorithm to choose at least a portion of the transaction data to fill in the gap based on a set of substitute data from among a group of substitute data sets and to adopt the set of substitute data into the gap [generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history (the “information stored in the transaction database” and “data from the transaction history” disclosed by Hoffman above)]
Therefore, it would have been obvious to combine Hoffman with Lewis to teach, suggest and disclose most of the limitations of claim 1 because Lewis provides the use of a known technique (e.g., determining, by a provider computing system using information stored in a transaction database (as disclosed by Hoffman), that the transaction information is incomplete transaction information and generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history (as also disclosed by Hoffman)) in order to yield predictable results and a reasonable expectation of success in the known method of analyzing fraud in a transaction. See MPEP 2143. Hoffman and Lewis also advantageously combine a “method and a system for processing an online financial transaction” (Hoffman, Abstract) with a “method and system to receive transaction data; determine a gap in the transaction data; and use an algorithm to generate data to fill in the gap” (Lewis, Abstract) to ultimately teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Hoffman in view of Lewis still does not specifically or expressly disclose “wherein the transaction history is not accessible by the customer computing system”, “generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history that is not accessible by the customer computing system”, determining, by the provider computing system, a possible instance of fraud in the transaction based on the transaction history “and the complete transaction information including the data from the transaction history that is not accessible by the customer computing system”, and “a fraud alert comprising the data from the transaction history not accessible by the customer computing system”, as recited by claim 1.
Campbell cures this deficiency because Campbell teaches, suggests and discloses all of the above limitations recited by claim 1 involving “the transaction history [that] is not accessible by the customer computing system”. See, e.g., Campbell, paras. [0055] (“Transaction history field 341 stores data regarding the originator's prior transactions. In one embodiment, this information is only accessible by the system 100. Neither the originators nor the providers have access to this transaction history information.”); [0067] (same disclosure but for transaction history field 453 instead of 341).
Therefore, it would have been obvious to combine Hoffman and Lewis with Campbell to teach, suggest and disclose all of the limitations of claim 1 because Campbell provides the use of a known technique (e.g., wherein the transaction history is not accessible by the customer computing system, generating complete transaction information, comprising automatically inserting into the transaction information, by the provider computing system using information stored in the transaction database, data from the transaction history that is not accessible by the customer computing system (but accessible by other systems for insertion), determining, by the provider computing system, a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer computing system (but accessible by other systems for this determination), and a fraud alert comprising the data from the transaction history not accessible by the customer computing system (but accessible from other systems to be placed in the fraud alert) in order to yield predictable results and a reasonable expectation of success in the known method of analyzing fraud in a transaction. See MPEP 2143. Hoffman, Lewis and Campbell also advantageously combine the above-disclosed methods and systems with methods and systems “for brokering commercial transactions between an originator and a provider” that limits the abilities of parties to “have access to…transaction history information” (Campbell, Abstract, paras. [0055] & [0067]) to ultimately teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 16, Hoffman in view of Lewis and further in view of Campbell (“the Hoffman-to-Campbell combination”) further teaches, suggests and discloses a “provider computing system, comprising: a network interface structured to facilitate data communication via a network; a memory; and a processing circuit comprising a processor, the processing circuit configured to: receive, from a customer computing system associated with a customer, wherein the customer is a financial institution and wherein the customer operates the customer computing system, a transaction request for processing a transaction, the transaction including a transaction information; determine a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generate a unique token; generate a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider computing system and the customer computing system; determine, using information stored in a transaction database, that the transaction information is incomplete; determine a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer computing system; automatically insert, using information stored in the transaction database, data from the transaction history into the transaction information so as to generate a complete transaction information, the data from the transaction history not accessible by the customer computing system; determine a possible instance of fraud in the transaction based on the data from the transaction history not accessible by the customer computing system; stop the transaction; generate an electronic message, the electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer computing system; and the unique code; transmit, to the customer computing system, the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer computing system; and receive, from the customer computing system via the API, a transaction instruction generated based on the electronic message”. See Hoffman, Lewis & Campbell above for the nearly identical limitations in claim 1. For “network”: see Hoffman, FIG. 4 (component 18); for “memory” and “processing device”: see, e.g., Hoffman, Col. 70:25-30 (describing microprocessors carrying out functions on memories); For “stop the transaction”: see Hoffman, Col. 80:30-31 (“cancel a financial transaction”); Col. 87:7 (“cancellation of a financial transaction is done”); Col. 118:5 (“cancels the transaction”); Col. 118:20 (“canceling the transaction”); Col. 146:21 (“the transaction is cancelled”).
As to claim 24, the Hoffman-to-Campbell combination further teaches, suggests and discloses a “non-transitory processor-readable medium having processor-readable instructions stored thereon, such that when executed by a processor of a provider computing system, cause the provider computing system to perform operations, the operations comprising: receive from a customer computing system operable by a customer, a transaction request for processing a transaction originated by an originator, the transaction including a transaction information; determine, by the provider computing system, a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generate, by the provider computing system, a unique token; generate, by the provider computing system, a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider computing system and the customer computing system; determine, using information stored in a transaction database, that the transaction information is incomplete transaction information; determine a transaction history between the originator of the transaction request and a party different from the customer, wherein the transaction history is not accessible by the customer computing system; generate complete transaction information by automatically inserting the transaction history into the transaction information; determine a possible instance of fraud in the transaction based on the complete transaction information including the transaction history that is not accessible by the customer computing system; generate, by the provider computing system, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history, and the unique code; transmit, to the customer computing system, the electronic message via an application programming interface associated with an electronic portal accessible to the customer computing system; and receive, from the customer computing system via the API, a transaction instruction generated based on the electronic message”. See Hoffman, Lewis & Campbell above for the nearly identical limitations in claim 1. For “non-transitory processor-readable medium…processor”: see, e.g., Hoffman, Col. 70:25-30 (describing microprocessors carrying out functions on non-transitory memories); For “originator”: see Campbell generally.
As to claim 25, the Hoffman-to-Campbell combination further teaches, suggests and discloses a “method of analyzing and reporting fraud in a transaction, the method comprising: receiving, by a provider computing system from a customer computing system associated with a customer, wherein the customer is a financial institution and wherein the customer operates the customer computing system, a transaction request for processing a transaction, the transaction including a transaction information; determining, by the provider computing system, a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generating, by the provider computing system, a unique token; generating, by the provider computing system, a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider computing system and the customer computing system; determining, by the provider computing system, a transaction history between an originator of the transaction and a party different from the customer, a portion of the transaction history not accessible by the customer computing system; determining, by the provider computing system from the transaction information and the transaction history, that the transaction is fraudulent; wherein the determination that the transaction is fraudulent is at least partially based on the portion of the transaction history not accessible by the customer computing system; in response to determining that the transaction is fraudulent, stopping, by the provider computing system, the transaction; generating, by the provider computing system, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the portion of the transaction history; and the unique code; transmitting, by the provider computing system to the customer computing system, the electronic message via an electronic programming interface (API) associated with an electronic portal accessible to the customer computing system; and receiving, by the provider computing system from the customer computing system via the API, a transaction instruction generated based on the electronic message.” See Hoffman, Lewis & Campbell above for the nearly identical limitations in claim 1. For “stopping, by the provider computer system, the transaction”: see Hoffman, Col. 80:30-31 (“cancel a financial transaction”); Col. 87:7 (“cancellation of a financial transaction is done”); Col. 118:5 (“cancels the transaction”); Col. 118:20 (“canceling the transaction”); Col. 146:21 (“the transaction is cancelled”).
As to claim 3, the Hoffman-to-Lewis combination further teaches, suggests and discloses “The method of claim 1, wherein the customer computing system is associated with a foreign financial institution.” See, e.g., Hoffman, Col. 63:61 (“The Account Identifier of a Proprietary Financial Account further comprises an 8 or 11 alphanumeric characters long code, comprising…[a] country code”); Col. 134:63 (“country code addition”); Col. 128:11 (“National/International Gateway Platform 28” for performing analysis involving potential foreign financial institutions); FIGS. 32A, 32B-1, 32B-2, 32C-1, 32C-2.
As to claims 4 & 17, the Hoffman-to-Lewis combination further teaches, suggests and discloses “The method of claim 1, wherein the complete transaction information comprises at least one of a name of the originator of the transaction, a name of the beneficiary of the transaction, a transaction origin location, a transaction destination location, a spelling of data included in the complete transaction information, one or more fraudulent accounts associated with the transaction, a time zone of the transaction, a contact information associated with transaction, an originator account number, or a beneficiary account number” (claim 4) and “The provider computing system of claim 16, wherein the complete transaction information comprises at least one of a name of the originator of the transaction, a name of the beneficiary of the transaction, a transaction origin location, a transaction destination location, a spelling of data included in the complete transaction information, one or more fraudulent accounts associated with the transaction, a time zone of the transaction, a contact information associated with transaction, an originator account number, or a beneficiary account number” (claim 17). See, e.g., Hoffman, Col. 9:11-19 (“said transaction data comprising any one of the following: pricing information; a list of goods and services; a verification data of the user; a verification data of a payee; a date or time; a location of the user interface apparatus; a location of the nexus access token; an electronic positioning code; a unique payee code; a hardware verification code of the user interface apparatus; the name of a payee; an invoice number, and; transaction settlement instruction”); Col. 21:12-19 (“said transaction data comprising…the name of the payee”); Col. 89:20-21 (“specific Financial Account Number 65 of the User”); Col. 67:65-67 (“geographic and contact information on the owner of each UIA [user interface application]”). 
As to claims 5 & 18, the Hoffman-to-Campbell combination further teaches, suggests and discloses:
“The method of claim 1, further comprising: in response to determining that there is a possible instance of fraud in the transaction, stopping, by the provider computing system, the transaction for a predetermined time” (claim 5) and “The provider computing system of claim 16, wherein the processing circuit is further configured to: in response to determining the possible instance of fraud in the transaction, stop the transaction for a predetermined time” (claim 18). See, e.g., Hoffman, Col. 118:15-20 (“Execution of the transaction may result in a declined transaction due to lack of financial or other problem condition [e.g. in response to determining that there is a possible instance of fraud in the transaction] reported by the Account Issuer. If the transaction is declined, the Master RMN 14 or the Account Issuer platform 28 may transmit the decline notification back to the UIA 16--Transaction Terminal 2, canceling the transaction [stopping the transaction].”); Col. 6:8-54 (“providing dual personal verification codes, further comprises the rule-module nexus enabling the user on a limited basis to provide a bid secondary personal verification code in replacement of the user’s unique code…the limited basis comprises…a predetermined time period [thus, the transaction can be stopped/cancelled based on the limited basis of a predetermined time]”); Col. 18:51-52 (further discussion of predetermined time).
“determining, by the provider computing system, if a cancel transaction notification is received by the provider computing system from the customer computing system within the predetermined time; and” (claim 5) and “determine if a cancel transaction notification is received from the customer computing system within the predetermined time; and” (claim 18). See, e.g., See, e.g., Hoffman, Col. 118:15-20 (“Execution of the transaction may result in a declined transaction due to lack of financial or other problem condition [e.g. in response to determining that there is a possible instance of fraud in the transaction] reported by the Account Issuer. If the transaction is declined, the Master RMN 14 or the Account Issuer platform 28 may transmit the decline notification back to the UIA 16--Transaction Terminal 2 [determining if the cancel transaction notification is received by the provider computing system or UIA 16—Transaction Terminal 2, from the customer computing system, or the Master RMN 14 or the Account Issuer platform 28]”); Col. 132:19-21 (“In the event of a decline, the process is completed and terminates, with notification of the decline being sent to User A (Step 3a) [cancel transaction notification sent from customer computing system to provider computing system or User A].”); Col. 6:8-54 (“providing dual personal verification codes, further comprises the rule-module nexus enabling the user on a limited basis to provide a bid secondary personal verification code in replacement of the user’s unique code…the limited basis comprises…a predetermined time period [thus, the cancel transaction notification is received by the provider computing system from the customer computing system within or based on the limited basis of a predetermined time]”); Col. 18:51-52 (predetermined time).
“in response to not receiving the cancel transaction notification within the predetermined time, processing, by the provider computing system, the transaction” (claim 5) and “in response to not receiving the cancel transaction notification within the predetermined time, process the transaction” (claim 18). See, e.g., Hoffman, Col. 118:6-11 (“Once the financial transaction is authorized, the UIA 16—Transaction Terminal 2 transmits to the Account Issuer platforms 28 via the RMN 14. The Master RMN 14 preserves a forwards the transaction to the financial responsible party(ies) for completing the transaction [in response to an action e.g., not receiving the cancel transaction notification within the predetermined time – see below, processing the transaction]”); Col. 6:8-54 (“providing dual personal verification codes, further comprises the rule-module nexus enabling the user on a limited basis to provide a bid secondary personal verification code in replacement of the user’s unique code…the limited basis comprises…a predetermined time period [thus, the above action of not receiving the cancel transaction notification within the predetermined time can be based on the limited basis of a predetermined time (as above)]”); Col. 18:51-52 (predetermined time).
As to claim 6, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, wherein the fraud alert comprises an unusual activity report”. See, e.g., Hoffman, Col. 66:37-38 (“obtain a report on the status of the transmission of the data [wherein the fraud alert – see Hoffman above – comprises an unusual activity report]”); Col. 118:15-17 (“Execution of the transaction may result in a declined transaction due to lack of financial or other problem condition reported by the Account issuer [wherein the fraud alert comprises an unusual activity report].”); Col. 154:18-21 (“a report on activity in their Financial Accounts 65 [wherein the fraud alert comprises an unusual activity report], such as spending report by category of expenditures, by chronology of expenditures, by tax-deductibility, and the like [the unusual activity report reporting unusual activity e.g. problems, fraud].”).
As to claim 8, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, wherein the unique code includes at least one of a customer identifier code or a transaction number”. For “customer identifier code” see disclosures from Hoffman above for “global unique identifier…a unique code…comprising the global unique identifier” in claim 1. For “transaction number”: see, e.g., Hoffman, Col. 75:11-17 (“A "Financial Account number" or "transaction number" as used herein, may include Financial Account-ID, comprising any identifier for a Financial Account 65 (e.g., credit, charge debit, checking, savings, reward, loyalty, travel or the like) which may be maintained by a transaction Account Issuer (e.g., payment authorization center) and which may be used to complete a financial transaction.”); Col. 135:16-17 (“Virtual POS financial transaction number”); Col. 162:64-Col. 163:1 (“if the Account Issuer approves the transaction, the Execution Platform 38 returns a transaction number to the User Account Registry 15…The transaction number is returned to the UIA 16, which lists the transaction on a daily transaction summary.”). 
As to claim 9, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, wherein the fraud alert comprises at least one of a customer identifier code message, a freeform alert, or an inquiry.” For “customer identifier code message”, see disclosures from Hoffman for “electronic message” in claim 1; for “freeform alert”, see disclosures from Hoffman for “fraud alert” in claim 1; for “an inquiry”: see, e.g., Hoffman, Col. 157:30 (results of a credit score inquiry); Col. 7:33-34 (“querying data associated with a financial account”); Col. 120:67-Col.121:1 (“query as to whether the account is valid and the transaction can be authorized”).
As to claims 10 & 26, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 6, wherein the unusual activity report is non-editable” (claim 6) and “The method of claim 36, wherein the unusual activity report is non-editable” (claim 26). See, e.g., Hoffman, Col. 144:16-19 (“The information on this screen is saved [e.g., can also be an unusual activity report as disclosed elsewhere in Hoffman], and is protected by the User’s PVC 202 (whether the Payor or Payee) so that it is not visible or changeable by unauthorized users.”).
As to claims 11, 21 & 30, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, further comprising: updating, by the provider computing system from the complete transaction information, at least one of: a transaction history of the customer associated with the customer computing system; and the transaction history of the originator of the transaction” (claim 11), “The provider computing system of claim 16, wherein the processing circuit is further configured to: update, from the complete transaction information, at least one of: a transaction history of the customer associated with the customer computing system; and the transaction history of the originator of the transaction” (claim 21) and “The method of claim 25, further comprising: updating, by the provider computing system from the transaction, at least one of: a transaction history of the customer; and the transaction history of the originator” (claim 30). See, e.g., Hoffman, Col. 106:48 (Acquirer 28…coordinating and updating its accounts”); Col. 112:34-36 (“Therefore the RMN 14 is likely to have a Rule-Module 50 that limits the number of batch transactions that can be generated without an update to the Third-Party Merchant Platform 28”); Col. 125:14-16 (“updates the internal consolidation account in real time upon a transaction processing...sending batch updates to the Issuer Bank”); Col. 155:55-56 (“it updates the appropriate record in the Prior Pattern Platform 806.”). 
As to claims 12 & 31, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, further comprising: updating, by the provider computing system with the complete transaction information, at least one of an outgoing report and a dashboard” (claim 12) and “The method of claim 36, further comprising: updating, by the provider computing system from the unusual activity report, at least one of an outgoing report or a dashboard” (claim 31). See, e.g., Hoffman, Col. 98:42-44 (“The VP 12 may optionally comprise a Report Generation (RG) Platform 192. The RG Platform 192 may optionally be configured to generate reports for displaying the record of access attempts associated with the total identity verification score of the User [updating, with the complete transaction information, at least one of an outgoing report]”); Col. 51:18, Col. 53:27, claims 3 & 16 (car dashboard or GUI where the RG platform 92 can update data into, hence updating a dashboard).
As to claims 14 & 23, the Hoffman-to-Campbell combination teaches, suggests and discloses “The method of claim 13, the transaction instruction instructs the provider computing system to at least one of proceed with the transaction or stop the transaction” (claim 14) and “The provider computing system of claim 16, wherein the transaction instruction instructs the provider computing system to at least one of proceed with the transaction or cancel the transaction” (claim 23). For “stop” or “cancel” the transaction or “cancel transaction instruction”: see disclosure from Hoffman for stop/cancel the transaction in claim 16 & 25; for “proceed with the transaction” or “proceed with transaction instruction”: see, e.g., Hoffman FIG. 17-17A (box stating “Upon Positive Matching Determination, Proceed with Financial Transaction”); Col. 107:25-26, 40-41 (“enables the User at any time to proceed to purchasing the items using an online financial transaction”); Col. 117:10-11, 36-38 (“processing of the financial transaction proceeds…The merchant’s website shopping cart could then proceed with processing the financial transaction via RMN 14”); Col. 137:27m Col. 149:63-64 (“the transaction processing proceeds”); Col. 150:4-5 (“processing of a split-tender financial transaction proceeds”); Col. 146:23-24 (transaction proceeding once user clicks the “Approve” button).
As to claims 15 & 33, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 1, further comprising: transmitting, by the provider computing system to a fraud management department associated with the provider computing system, the fraud alert” (claim 15) and “The method of claim 25, further comprising: transmitting, by the provider computing system to a fraud management department associated with the provider computing system, a fraud alert” (claim 33). See, e.g., Hoffman, Col. 17:48-55 (“the emergency alert platform is configured to invoke an execution command via the rule-module nexus, comprising any one of the following:…alerting an emergency authority [transmitting to a fraud management department, e.g., emergency authority, the fraud alert]”); Col. 59:3-14 (“EMERGENCY CODE: The alpha-numeric sequence, visible image or audible signal selected by an individual which, when accessed, will result in a transaction being associated by the RMN or third-party platforms as an emergency alert, potentially causing the display of false screens and/or the notification of emergency authorities that said individual has been coerced into performing a transmission or transaction. An emergency authority may comprises any one of the following: the RMN; a governmental agency (e.g., fire, medical, police, sheriff), and; a private third-party company (e.g., Brinks™, Bay Alarm™) [a fraud management department associated with the provider computing system that is transmitted a fraud alert]”); Col. 87 (“Terminal 2 transmits an alert [fraud alert] to the [Rule-Module-Nexus] RMN 14 [also fraud management department associated with the provider computing system]”); Col. 130:1-3 (“a record message is sent to the Master RMN 14…for record keeping and risk management”); Col. 138:65-Col. 139:10 (“the RMN 14 manages the flow of identity information between or among the Third-Party Platforms 28, the NAT 62, and/or the UIA 16--Terminal 2, for the purpose of processing a financial transaction…In SPF, the RMN 14 is assists in creating and maintaining system management models. The RMN 14 makes system management capabilities available to SPF through a publishing/discovery mechanism making transparent the changes in the system management interface”); Col. 156:26-33 (“FIG. 38C illustrates an embodiment of a multiple-output Predictive Model 600 of the pan-portfolio Neural Subsection (NS) 99 subsection of the RMN 14, which provide Rule-Modules 50, comprising any one of the following: predictive fraud, predictive purchasing patterns, predictive rewards redemption, predictive risk-management tools, predictive Financial Account 65 preferences, predictive advertising impact on the User, and the like.”); Col. 156:60-63 (“the RMN 14 identifies a pan-portfolio nomenclature, or numbering convention, via the Neural Subsection 99 for risk-management tool improvement using data from a plurality of proprietary Financial Accounts 65.”).
As to claim 20, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The provider computing system of claim 16, wherein the processing circuit is further configured to:”
“generate an unusual activity report”. See, e.g., Hoffman, Col. 98:42-44 (“The VP 12 may optionally comprise a Report Generation (RG) Platform 192. The RG Platform 192 may optionally be configured to generate reports for displaying the record of access attempts associated with the total identity verification score of the User [generating an unusual activity report]”); Col. 118:15-17 (“Execution of the transaction may result in a declined transaction due to lack of financial or other problem condition reported by the Account issuer [generating an unusual activity report].”); Col. 154:18-21 (“a report on activity in their Financial Accounts 65 [generating an unusual activity report], such as spending report by category of expenditures, by chronology of expenditures, by tax-deductibility, and the like [the report on unusual activity e.g. problems, fraud].”).
“populate a blank field of the unusual activity report, based on the data from the transaction history not accessible by the customer computing system; and”. See, e.g., Hoffman, FIG. 11C, 30, 30B (describing “auto-populating” forms such as user account registry with financial account data); Col. 44:19-20, 34-35 (“auto-populating a user’s pattern data with a plurality of financial accounts [populate a blank field of the unusual activity report, based on the data from the transaction history not accessible by the customer computing system above from Lewis]”); Col. 71:11, Col. 90:8-45, Col. 91:41-46, Col. 141:4-10 & 48-51, Col. 142:12-18 (same disclosure); Col. 115:30-31 (“Bypasses the standard e-commerce website check-out page and its required form-fillings [thus, the ability to fill out missing or blank fields of unusual activity reports]”); see also Lewis, generally (being able to fill-in missing data, which includes blank or missing fields in a report); Campbell, para. [0063] (“Transaction preferences field 450 stores criteria the company identified in field 442 prefers or requires in an originator's RFP before preparing a proposal. For example, in the provider record 400, transaction preferences field 450 stores information regarding targeted assets, if any, which are the types of assets which the provider targets as a basis for providing funding [thus, also being able to fill in blank or missing fields in a report]”).
“transmit to the customer computing system, the unusual activity report”. See, e.g., Hoffman, Col. 66:37-38 (“obtain a report on the status of the transmission of the data [transmitting or obtaining the unusual activity report]”); see also Campbell, para. [0036] (“the results are collated and a report is sent to the originator [transmit to the customer computing system, the unusual activity report].”).
As to claims 27, 34 & 35, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 25, wherein the fraud alert is displayed at least on a personnel device of the customer” (claim 27), “The method of claim 1, wherein the fraud alert is displayable on at least a personnel device of the customer” (claim 34) and “The method of claim 16, wherein the fraud alert is displayable on at least a personnel device of the customer” (claim 35). See, e.g., Hoffman, FIGS. 3A-3B (showing the User Interface Apparatus (UIA) 16, clearly a personnel device of the customer, having display 6); Col. 82:61-64 (“the RMN 14 may invoke a Rule-Module 50 comprising an alert message for presentation via the UIA 16 Display [6] to alert the User or other parties that a potentially fraudulent transaction may be underway [the UIA or User Interface Apparatus 16 is the personnel device of the customer having display 6 where the fraud alert can be displayed upon].”); Col. 17:48-55 (“In an illustrative embodiment of the system of the invention, the emergency alert platform is configured to invoke an execution command via the rule-module nexus, comprising any one of the following: presenting a visible display of predetermined emergency data to the user; presenting an audible signal of predetermined emergency data to the user; alerting an emergency authority, and; identifying a compromised code.”); Col. 59:3-9 (“EMERGENCY CODE: The alpha-numeric sequence, visible image or audible signal selected by an individual which, when accessed, will result in a transaction being associated by the RMN or third-party platforms as an emergency alert, potentially causing the display of false screens and/or the notification of emergency authorities that said individual has been coerced into performing a transmission or transaction.”); Col. 126:57-58 (this emergency fraud alert can be displayed on a “mobile device’s Display 7”).
As to claim 32, the Hoffman-to-Campbell combination teaches, suggests and discloses “The method of claim 25, wherein the transaction instruction is at least one of: a cancel transaction instruction; a hold transaction instruction; and a proceed with transaction instruction”. For “hold transaction”, “stop” or “cancel” the transaction or “cancel transaction instruction”: see disclosure from Hoffman for stop/cancel the transaction in claim 16 & 25; for “proceed with the transaction” or “proceed with transaction instruction”: see, e.g., Hoffman FIG. 17-17A (box stating “Upon Positive Matching Determination, Proceed with Financial Transaction”); Col. 107:25-26, 40-41 (“enables the User at any time to proceed to purchasing the items using an online financial transaction”); Col. 117:10-11, 36-38 (“processing of the financial transaction proceeds…The merchant’s website shopping cart could then proceed with processing the financial transaction via RMN 14”); Col. 137:27m Col. 149:63-64 (“the transaction processing proceeds”); Col. 150:4-5 (“processing of a split-tender financial transaction proceeds”); Col. 146:23-24 (transaction proceeding once user clicks the “Approve” button).
As to claim 36, the Hoffman-to-Campbell combination further teaches, suggests and discloses “The method of claim 25, wherein the electronic message further includes an unusual activity report” (see, e.g., Hoffman above for claims 6 & 20, e.g., Col. 66:37-38 (“obtain a report on the status of the transmission of the data [wherein the electronic message – see Hoffman above – includes an unusual activity report]”); Col. 118:15-17 (“Execution of the transaction may result in a declined transaction due to lack of financial or other problem condition reported by the Account issuer [wherein the electronic message includes an unusual activity report].”); Col. 154:18-21 (“a report on activity in their Financial Accounts 65 [wherein the electronic message includes an unusual activity report], such as spending report by category of expenditures, by chronology of expenditures, by tax-deductibility, and the like [the unusual activity report on unusual activity e.g. problems, fraud].”), “the method further comprising:”
“determining, by the provider computing system, that the unusual activity report includes missing fields”. See, e.g., Hoffman, Col. 115:30-31 (“Bypasses the standard e-commerce website check-out page and its required form-fillings [thus, the ability to determine that the unusual activity report includes missing fields]”); see also Lewis, generally (being able to determine missing fields or missing data in a report).
“in response to determining that the unusual activity report includes missing fields, determining, by the provider computing system from the transaction history, information corresponding to the missing fields; and”. See, e.g., Hoffman, FIG. 11C, 30, 30B (describing “auto-populating” forms such as user account registry with financial account data); Col. 44:19-20, 34-35 (“auto-populating a user’s pattern data with a plurality of financial accounts [determining, from the financial account transaction data, information corresponding to the missing fields or plurality of financial accounts data]”).
“inserting, by the provider computing system from the transaction history, the portion of the transaction history into the unusual activity report so as to fill any missing fields of the unusual activity report.” See, e.g., Hoffman, FIG. 11C, 30, 30B (describing “auto-populating” forms such as user account registry with financial account data); Col. 44:19-20, 34-35 (“auto-populating a user’s pattern data with a plurality of financial accounts [inserting the portion of the transaction history e.g. financial account data into the unusual activity report so as to fill any missing fields of the unusual activity report e.g. report from above, or user account registry or user pattern data]”); Col. 71:11, Col. 90:8-45, Col. 91:41-46, Col. 141:4-10 & 48-51, Col. 142:12-18 (same disclosure); Col. 115:30-31 (“Bypasses the standard e-commerce website check-out page and its required form-fillings [thus, the ability to fill out missing of unusual activity reports]”); see also Lewis, generally (being able to fill-in missing data, which includes blank or missing fields in a report); Campbell, para. [0063] (“Transaction preferences field 450 stores criteria the company identified in field 442 prefers or requires in an originator's RFP before preparing a proposal. For example, in the provider record 400, transaction preferences field 450 stores information regarding targeted assets, if any, which are the types of assets which the provider targets as a basis for providing funding [thus, also being able to fill in missing fields in a report]”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 15-20 of the Amendment, under the heading of “Claim Rejections – 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example: claim 1 (a “method of analyzing fraud in a transaction”) is directed to a process. The limitations of “receiving, by a provider…from a customer…wherein the customer is a financial institution…, a transaction request for processing the transaction, the transaction including a transaction information; determining, by the provider…a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generating…a unique token; generating…a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider…and the customer…; determining, by the provider…using information stored in a transaction [storage location], that the transaction information is incomplete transaction information; determining, by the provider…, a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer…; generating complete transaction information, comprising automatically inserting into the transaction information, by the provider…using information stored in the transaction [storage location], data from the transaction history that is not accessible by the customer…; determining, by the provider…, a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer…; generating, by the provider…, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer…; and the unique code; transmitting, by the provider…to the customer…, the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer…; and receiving, by the provider…from the customer…via the API, a transaction instruction generated based on the electronic message” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving, from a customer, a transaction request for processing a transaction, the transaction including transaction information; determining a global unique identifier that identifies the customer according to an interbank financial telecommunications framework; generating a unique token; generating a unique code for the transaction; determining that the transaction information is incomplete transaction information; determining a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer; generating complete transaction information, comprising automatically inserting into the transaction information data from the transaction history that is not accessible by the customer; determining a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer; generating an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer and the unique code; transmitting the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer; and receiving, from the customer via the API, a transaction instruction generated based on the electronic message, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and a provider computing system (which may be or include the implicit processor), interacting with a customer computing system, a transaction database, and an electronic portal (if hardware and accessible to the customer computing system), (as well as a transaction including transaction information, a transaction request, a global unique identifier, an interbank financial telecommunications framework, a unique token, a unique code for the transaction, a transaction identifier for the transaction, a linking relationship between the provider computing system and the customer computing system, incomplete transaction information, a transaction history, an originator of the transaction and a party different from the customer, complete transaction information, information stored in the transaction database, data from the transaction history that is not accessible by the customer computing system, a possible instance of fraud in the transaction, an electronic message decodable according to the interbank financial telecommunications framework comprising a fraud alert and the unique code, an application programming interface (API) association with the electronic portal accessible to the customer computing system, all merely abstract information, abstract static and/or programmable data, abstract software code and/or abstract executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 16, 24 & 25 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 15-18 of the Amendment arguing that the present claims are not directed to an abstract idea (because as demonstrated above, they clearly are since all the method steps once having all generic computing components extracted from them are directed to mere manipulation, analysis and observation of data).
Furthermore, the Examiner also respectfully disagrees with Applicants’ arguments on pages 18-19 of the Amendment that even assuming arguendo that the claims are directed to a judicial exception/abstract idea (which they are, specifically to methods of organizing human activity) they still somehow integrate the alleged judicial exception into a practical application. Moreover, an electronic message e.g. SWIFT message represents mere abstract data, and there is no real “practical application” when the limitation of having transaction history not accessible by a particular system is disclosed by the above-cited prior art. Applicants’ arguments are also inaccurate because the “additional elements” of the present claims are merely generic computing components recited at a high level, and are also positioned, arranged or combined in an arbitrary fashion, e.g., not in a unique or ordered combination that would distinguish over the cited prior art. Specifically, as can be seen by the 35 U.S.C. 101 rejection above, the additional elements in the claims of the implicit processor (claims 1 & 25), the provider computing system (claims 1, 16, 24 & 25), the customer computing system (claims 1, 16, 24 & 25), the transaction database (claims 1, 16, 24 & 25), the electronic portal (claims 1, 16, 24 & 25), the network interface (claim 16), the network (claim 16), the memory (claim 16), the processing circuit (claim 16), the processor of the processing circuit of the provider computing system (claim 16), the processor of the provider computing system (claim 24), and the non-transitory processor-readable medium (claim 24) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving, by a provider from a customer (e.g., two human beings), wherein the customer represents a financial institution, a transaction request for processing the transaction, the transaction including a transaction information (the human-based task of receiving data (documents, visual data or speech data) by postal mail, e-mail, over the phone, etc.); determining, by the provider a global unique identifier that identifies the customer according to an interbank financial telecommunications framework (e.g., the human-based task of determining a piece of data e.g. global unique identifier from mental and/or hand-written calculations); generating a unique token (e.g., the human-based task of generating a piece of data); generating a unique code for the transaction, the unique code comprising the global unique identifier, the unique token, and a transaction identifier for the transaction, wherein the unique code establishes a linking relationship between the provider and the customer (same); determining, by the provider using information stored in a transaction storage location (e.g., file cabinet, warehouse, library), that the transaction information is incomplete transaction information (e.g., human-based analysis based on hand-written and/or mental calculations); determining, by the provider, a transaction history between an originator of the transaction and a party different from the customer, wherein the transaction history is not accessible by the customer (same, and the transaction history can be made not accessible to the customer by various human means); generating complete transaction information, comprising automatically inserting into the transaction information, by the provider using information stored in the transaction storage location, data from the transaction history that is not accessible by the customer (e.g., the human-based task of creating or generating data based off of other data); determining, by the provider, a possible instance of fraud in the transaction based on the transaction history and the complete transaction information including the data from the transaction history that is not accessible by the customer (e.g., human-based determination or analysis with hand-written and/or mental calculations); generating, by the provider, an electronic message decodable according to the interbank financial telecommunications framework, wherein the electronic message comprises: a fraud alert comprising the data from the transaction history not accessible by the customer); and the unique code (e.g., the human-based task of generating or creating data based off other data; transmitting, by the provider to the customer, the electronic message via an application programming interface (API) associated with an electronic portal accessible to the customer (e.g., the human-based task of transmitting or submitting data, with an API, which amounts to mere abstract software code or executable instructions); and receiving, by the provider from the customer via the API, a transaction instruction generated based on the electronic message (e.g., the human-based act of receiving data). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor or computing device). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed and detailed above.
Moreover, contrary to Applicants’ arguments made on pages 19-20 of the Amendment that the claims are directed to technological improvements or advancements or something “significantly more” than the recited abstract idea or judicial exception of organizing human activity, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors and computing devices) or combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary) amount to nothing more than well-understood, routine and conventional limitations in the field of reporting and analyzing fraud in transactions, as disclosed by the above-cited prior art. Specifically, the present claims are directed to a business solution (being able to more efficiently report and analyze fraud in transactions by e.g., using SWIFT codes and messages, making transaction histories inaccessible to certain parties, detecting incomplete transaction data and generating complete transaction data, making reports non-editable or sending fraud alerts to communication portals) to a business problem (the inefficiencies encountered in reporting and analyzing fraud in transactions) in a business field (reporting and analyzing fraud in transactions), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the 35 U.S.C. 101 rejection above, the rejection of pending claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 17-22 of the Amendment, under the headers of “Claim Rejections Under 35 U.S.C. § 103”, Examiner acknowledges that the arguments and claim amendments (that necessitated a further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, that cite the new references of Hoffman, U.S. Pat. 8,768,838 B1 (“Hoffman”), Lewis, U.S. Pat. Pub. 2007/0043542 A1 (“Lewis”) and Campbell et al., U.S. Pat. Pub. 2002/0023033 A1 (“Campbell”), which, when combined, undeniably teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Therefore, pending claims 1, 3-6, 8-12, 14-18, 20-21, 23-27 & 29-36 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Neal et al., U.S. Pat. Pub. 2004/0128245 – for disclosing subject matter similar to the present claims, e.g., “Systems and methods for processing…benefits” (Abstract).
Samuels et al., U.S. Pat. Pub. 2008/0162338 – for disclosing subject matter similar to the present claims, e.g., a “method and system are provided for mitigating the risk of fraud in Internet banking” (Abstract).
Fang et al., U.S. Pat. 8,732,089 B1 – for disclosing subject matter similar to the present claims, e.g., “Systems and methods are provided for authenticating a user…as a function of the selection and a transaction history of the user” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695

March 2, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 14, 2021